DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020, 02/26/2021 and 10/20/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the impeller housing and impeller outlet must be shown or the feature(s) canceled from claims 3-7, 10, 13 & 15-19.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses language which can be implied. For example, “The disclosure describes”.  Correction is required.  See MPEP § 608.01(b) IC.
The disclosure is objected to because of the following informalities:
Paragraph 0056, line 3, first annotates “windings” as 205
Paragraph 0071, line 2, annotates “stator” as 205  
Paragraph 0058, line 6, first annotates the “opening” of an inlet housing as 215
Paragraph 0076, line 3, annotates “windings” as 215
Paragraph 0055, line 5, first annotates “compressor motor” as 207
Paragraph 0084, line 6, annotates “compressor” as 207
Paragraph 0085, lines 2 & 4, annotates “compressor motor” as 307
Paragraph 0085, line 8, annotates “lip” as 307
The specification lacks annotation for the following claimed components:
Impeller housing
Impeller outlet
Appropriate correction is required.

Claim Objections
Claims 1 & 13 objected to because of the following informalities:  
The spelling for “adaptor” is used in the aforementioned claims. Whereas the spelling for “adapter” is used in claims 2, 5, 7, 8-10, 14, 17 & 18.
The examiner requests consistency in choice of spelling in claim terminology.

Claim 4 objected to because of the following informalities:  
The claim cites “the compressor” in lines 2 & 4
The antecedent basis has only been established for a “centrifugal compressor”
The examiner requests continuity in component terminology and recommends amending claim 4 to read as “the centrifugal compressor”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 & 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear as to what structure of the adapter allows for the accommodation of relative movement of the impeller housing. The claim is therefore indefinite.
Claim 6 is therefore rejected on the basis of depending upon a rejected claim.

Regarding claim 17, similarly to claim 5, it is unclear as to what structure of the adapter allows for the accommodation of relative movement of the impeller housing. The claim is therefore indefinite.
Claims 11 & 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 11 & 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the preventative flow of the hermetically sealable surface is rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9 & 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanovic (WO 2019229352 A1), Sun (US 20180231006 A1), and Keuerleber (US 20170184330 A1).


    PNG
    media_image1.png
    667
    689
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    537
    739
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    776
    1008
    media_image3.png
    Greyscale

Regarding Claim 1:
Stefanovic teaches a compressor housing of a centrifugal compressor [100; Fig. 1; ¶ 0025], comprising:
a main housing portion [104; Figs. 1-3; ¶ 0029], wherein the main housing portion includes an outlet port [103; Figs. 1-2, 4; ¶ 0044]; and
an end housing portion [106; Figs. 1-2; ¶ 0033] separate from the main housing portion,
wherein the main housing portion and the end housing portion are configured to interface at a mating surface of the respective housing portions [Fig. 2; see parts 106 & 104, apparent from inspection],
Stefanovic fails to disclose:
wherein the outlet port is configured to receive an adaptor from outside the compressor housing
wherein the outlet port is configured to discharge compressed vapor refrigerant
wherein the mating surface of the respective housing portions is configured to provide a hermetically sealable surface between the main housing portion and the end housing portion.

In the same field of endeavor, namely compressors, Keuerleber discloses a compressor [10] comprising an opening [Fig. 1] and an impedance tube [36] having threads which screw into the compressor housing [38] [¶ 0017; ¶ 0021; Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stefanovic to have wherein the outlet port is configured to receive an adaptor from outside the compressor housing, in view of the teachings of Keuerleber, in order to dampen the pulsations produced during the operations of the compressor [¶ 0017].

In the same field of endeavor, namely centrifugal compressors, Sun discloses a centrifugal compressor [10] wherein the compressor comprises a hermetically sealed housing by attaching main housing [11] to end caps [17, 18] [¶ 0034] and the compressor is designed for HVAC or refrigerant systems [¶ 0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stefanovic to have wherein the outlet port is configured to discharge compressed vapor refrigerant; and
wherein the mating surface of the respective housing portions is configured to provide a hermetically sealable surface between the main housing portion and the end housing portion, in view of the teachings of Sun, in order to achieve a cooling output according to well-known processes in the art [¶ 0032] and to allow the sealed housing to act as a heatsink for power components, wherein the working fluid cools the sealed housing [¶ 0010].

Regarding Claim 2:
Stefanovic, as modified, teaches the invention of claim 1 above, and Stefanovic teaches wherein the outlet port is configured to permit relative movement of the adapter within the outlet port.
From inspection of Figs. 1, 2 & 4, the end portion of the outlet [103] is bolted onto the outlet of the housing unit. The assembly therefore inherently permits relative movement of the adapter.

Regarding Claim 3:
Stefanovic, as modified, teaches the invention of claim 2 above, and Stefanovic further teaches, comprising an impeller housing [1530; Figs. 2, 4; ¶ 0032] configured to house one or more impellers of an impeller assembly.

Regarding Claim 4:
Stefanovic, as modified, teaches the invention of claim 3 above, and Stefanovic teaches
wherein the impeller housing defines an axis of the compressor [¶ 0032], and
wherein the relative movement includes at least one of radial movement, axial movement, or circumferential movement relative to the axis of the compressor [Figs. 2, 4].
It is apparent from inspection of Figs. 2 & 4, that the outlet extends in the DR axis, while the housing axis extends parallel to the DA axis.

Regarding Claim 5:
Stefanovic, as modified, teaches the invention of claim 3 above, and Stefanovic teaches
wherein the impeller housing includes an impeller outlet [157a] configured to discharge refrigerant from the one or more impellers [¶ 0034], and
wherein the adapter is configured to:
interface with the impeller outlet [¶ 0034]; and
accommodate relative movement of the impeller housing within the compressor [Implicit from Figs. 2 & 4].

Regarding Claim 7:
Stefanovic, as modified, teaches the invention of claim 3 above, and Stefanovic teaches
wherein the impeller housing is separated from an inner surface of the main housing portion by one or more channels [105, 155, 107; Figs. 2, 4; ¶ 0034], and
wherein the adapter is configured to extend across the one or more channels [Apparent from inspection of Figs. 2 & 4 that passageway 157 extends across channel 105].

Regarding Claim 8:
Stefanovic, as modified, teaches the invention of claim 1 above, and Stefanovic teaches wherein the outlet port is configured to provide a hermetically sealable surface with the adapter.
Referring to Figs. 1, 2, 4, it is apparent from inspection that the outlet is sealed via bolts connecting the outlet to the housing. It is implicit that the seal is hermetic.

Regarding Claim 9:
Stefanovic, as modified, teaches the invention of claim 1 above, and Keuerleber further teaches, comprising the adapter [36; Fig. 1].

Regarding Claim 11:
Stefanovic, as modified, teaches the invention of claim 1 above, and Stefanovic teaches wherein the compressor housing is configured to flow vapor refrigerant [Air] from the main housing to the end housing [¶ 0014].
By definition, according to merriam-webster.com, "hermetically" means, in an airtight manner: so as to be completely airtight. It is therefore inherent that the hermetically sealed compressor disclosed by Sun [10; ¶ 0034] is configured to substantially prevent flow of vapor refrigerant from the compressor housing.

Regarding Claim 12:
Stefanovic, as modified, teaches the invention of claim 1 above, and Stefanovic teaches
wherein the main housing portion and the end housing portion each include a set of bolt holes [Fig. 1], and
wherein the outlet port extends outwardly in a tangential direction from the end housing portion relative to a circumference of the end housing portion [Fig. 1, apparent from inspection].


Regarding Claim 13:
Stefanovic teaches a compressor housing of a centrifugal compressor [100; Fig. 1; ¶ 0025], comprising:
a main housing portion [104; Figs. 1-3; ¶ 0029], wherein the main housing portion includes an outlet port [103; Figs. 1-2, 4; ¶ 0044]; and
an end housing portion [106; Figs. 1-2; ¶ 0033] separate from the main housing portion,
wherein the main housing portion and the end housing portion are configured to interface at a mating surface of the respective housing portions [Fig. 2; see parts 106 & 104, apparent from inspection],
Stefanovic fails to disclose:
A centrifugal compressor, comprising:
a compressor motor;
an impeller assembly operably coupled to the compressor motor; and
wherein the outlet port is configured to discharge compressed vapor refrigerant
wherein the mating surface of the respective housing portions is configured to provide a hermetically sealable surface between the main housing portion and the end housing portion, and
wherein the outlet port is configured to receive an adaptor from outside the compressor housing

In the same field of endeavor, namely centrifugal compressors, Sun discloses a centrifugal compressor [10] comprising a drive motor [12] consisting of a motor [13; Fig. 2; ¶ 0036], and an aero module [16] consisting of an impeller assembly arrangement [27; Fig. 2; ¶ 0037], wherein the drive motor and aero assembly are fastened to each other [¶ 0037]. Additionally, the compressor comprises a hermetically sealed housing by attaching main housing [11] to end caps [17, 18] [¶ 0034] and the compressor is designed for HVAC or refrigerant systems [¶ 0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stefanovic to have a centrifugal compressor, comprising:
a compressor motor;
an impeller assembly operably coupled to the compressor motor; and 
wherein the outlet port is configured to discharge compressed vapor refrigerant; and
wherein the mating surface of the respective housing portions is configured to provide a hermetically sealable surface between the main housing portion and the end housing portion, in view of the teachings of Sun, in order to achieve a cooling output according to well-known processes in the art [¶ 0032] and to allow the sealed housing to act as a heatsink for power components, wherein the working fluid cools the sealed housing [¶ 0010].

In the same field of endeavor, namely compressors, Keuerleber discloses a compressor [10] comprising an opening [Fig. 1] and an impedance tube [36] having threads which screw into the compressor housing [38] [¶ 0017; ¶ 0021; Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stefanovic to have wherein the outlet port is configured to receive an adaptor from outside the compressor housing, in view of the teachings of Keuerleber, in order to dampen the pulsations produced during the operations of the compressor [¶ 0017].

Regarding Claim 14:
Stefanovic, as modified, teaches the invention of claim 13 above, and Stefanovic teaches wherein the outlet port is configured to permit relative movement of the adapter within the outlet port.
From inspection of Figs. 1, 2 & 4, the end portion of the outlet [103] is bolted onto the outlet of the housing unit. The assembly therefore inherently permits relative movement of the adapter.

Regarding Claim 15:
Stefanovic, as modified, teaches the invention of claim 13 above, and Stefanovic further teaches, comprising an impeller housing [1530; Figs. 2, 4; ¶ 0032] configured to house one or more impellers of an impeller assembly.

Regarding Claim 16:
Stefanovic, as modified, teaches the invention of claim 15 above, and Stefanovic teaches
wherein the impeller housing defines an axis of the compressor [¶ 0032], and
wherein the relative movement includes at least one of radial movement, axial movement, or circumferential movement relative to the axis of the compressor [Figs. 2, 4].
It is apparent from inspection of Figs. 2 & 4, that the outlet extends in the DR axis, while the housing axis extends parallel to the DA axis.

Regarding Claim 17:
Stefanovic, as modified, teaches the invention of claim 15 above, and Stefanovic teaches
wherein the impeller housing includes an impeller outlet [157a] configured to discharge refrigerant from the one or more impellers [¶ 0034], and
wherein the adapter is configured to:
interface with the impeller outlet [¶ 0034]; and
accommodate relative movement of the impeller housing within the compressor. [Implicit from Figs. 2 & 4]

Regarding Claim 18:
Stefanovic, as modified, teaches the invention of claim 15 above, and Stefanovic teaches
wherein the impeller housing is separated from an inner surface of the main housing portion by one or more channels [105, 155, 107; Figs. 2, 4; ¶ 0034], and
wherein the adapter is configured to extend across the one or more channels [Apparent from inspection of Figs. 2 & 4 that passageway 157 extends across channel 105], wherein the centrifugal compressor is configured to flow vapor refrigerant from the main housing portion to the end housing portion via the one or more channels [¶ 0014].

Regarding Claim 19:
Stefanovic, as modified, teaches the invention of claim 18 above, and Stefanovic teaches wherein the one or more channels are configured to flow vapor refrigerant between the inner surface of the main housing portion and the impeller housing [See Figs. 2 & 4; Channels 105, 155; Compression wheel 102; airflow arrows A].

Regarding Claim 20:
Stefanovic, as modified, teaches the invention of claim 13 above.
By definition, according to merriam-webster.com, "hermetically" means, in an airtight manner: so as to be completely airtight. It is therefore inherent that the hermetically sealed compressor disclosed by Sun [10; ¶ 0034] is configured to substantially prevent flow of vapor refrigerant from the compressor housing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stefanovic, Sun and Keuerleber as applied to claim 5 above, and further in view of Sugawa (US 6017203 A).

Regarding Claim 6:
Stefanovic, as modified, teaches the invention of claim 5 above, and Stefanovic teaches
wherein the impeller housing further comprises:
an inlet housing configured to receive refrigerant into the impeller assembly [156; Figs. 2, 4; ¶ 0034];
Sun teaches, wherein the centrifugal compressor is a two-stage compressor [¶ 0041, 0043, 0048],
a scroll housing [volute 100; Fig. 5; ¶ 0047] configured to separate a first impeller stage from a second impeller stage of the impeller assembly [Fig. 5; ¶ 0047]; and
wherein the impeller assembly is configured to discharge refrigerant from the second impeller stage through the impeller outlet [Fig. 5; ¶ 0047].
Stefanovic fails to disclose:
wherein the impeller housing further comprises:
a separation plate

In the same field of endeavor, namely scroll compressors, Sugawa discloses a scroll compressor wherein a separation plate [4] is used to partition the compressor into a high-pressure space [30] and a low-pressure space [31] [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Stefanovic to have wherein the impeller housing further comprises a separation plate, in view of the teachings of Sugawa, in order to separate a high-pressure space and low-pressure space by the inner and outer peripheral surfaces of the separation plate [Col. 8, lines 31-35].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stefanovic, Sun and Keuerleber as applied to claim 9 above, and further in view of Roof (US 20100008807 A1).

Regarding Claim 10:
Stefanovic, as modified, teaches the invention of claim 9 above
Stefanovic fails to disclose:
wherein the adapter includes an inner portion configured to interface with an impeller outlet of an impeller housing, and
wherein the inner portion includes one or more groves configured to receive on or more sealing rings.

In the same field of endeavor, namely scroll compressors, Roof discloses a scroll compressor [10] with an inlet fitting assembly [58], wherein the inlet fitting has an inner portion [Fig. 6] that extends into the compressor housing to interface with a passage [82], and wherein the inner portion includes and annular recess [81] for an O-ring seal [79] [Fig. 6; ¶ 0037-0038].
Roof's assembly is for an inlet, however the inventive concepts are still present. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Stefanovic to have wherein the adapter includes an inner portion configured to interface with an impeller outlet of an impeller housing, and
wherein the inner portion includes one or more groves configured to receive on or more sealing rings, in view of the teachings of Roof, in order to allow the O-ring to create a fluid tight seal between the fitting and the crank case [¶ 0037].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


/KEITH STANLEY MYERS/           Examiner, Art Unit 3763